35 P.3d 1106 (2001)
178 Or. App. 154
In the Matter of Stephen Daniel, Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
Stephen DANIEL, Appellant.
9910-70091; A108345
Court of Appeals of Oregon.
Submitted on Record and Briefs October 5, 2001.
Decided November 14, 2001.
Susan D. Isaacs filed the brief for appellant.
Jas. Jeffrey Adams filed the brief for respondent. With him on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before EDMONDS, Presiding Judge, and ARMSTRONG and KISTLER, Judges.
PER CURIAM.
Affirmed. State v. Buffum, 166 Or.App. 552, 999 P.2d 541, rev. allowed 331 Or. 361, 19 P.3d 354 (2000).